DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-12, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Waltel (US 4,887,388) in view of Oberst (US 8,910,419), Leeworthy (US 10,555,464), and Whitaker (US 5046282 A). 
Regarding claim 1, Waltel discloses a plant cultivating apparatus comprising: 
a water supply bed 10 (Figure 1) configured to be disposed at one side of a cultivation chamber and have a water supply flow path 16 (Figure 1) that is defined in the water supply bed and that is configured to receive water from a water storage (Column 2, lines 57-59); and 
a cultivation port 12 (Figures 1 and 5) configured to be seated on the water supply bed and to receive water from the water supply flow path, 
wherein the cultivation port includes: 
a suction member 22 (Figure 3) disposed in the cultivation port and [configured to] suction water stored in the water supply flow path (Column 3, lines 11-14); and 
a medium 20 (Figure 3) disposed above the suction member, [configured to] receive water from the suction member, and store nutrients required for plant growth (Column 3, lines 11-14); and 
a plurality of pedestals 26 (Figure 5) that extend downward from the bottom surface of the cultivation port and that are spaced apart from each other (Column 2, lines 28-30); and
wherein the water supply bed further includes a water channel (Figure 1, walls of references 28, 30, and 36) that protrudes upward from an inner bottom surface of the water supply bed and that defines a water supply flow path (Col 2 line 67 – Col 3 line 14; flow path flows through channels defined by walls 28, 30, and 36), the water channel being disposed between the plurality of pedestals (flow path flows between stand-offs 26 when port is placed in tray).
Waltel fails to disclose, a body that defines a cultivation chamber therein; a water storage configured to be disposed in the body and to store water; a water supply pipe that extends downward from a bottom surface of the cultivation port and that has a hollow interior, the water supply pipe including a porous portion configured to filter foreign matters in water flowing into the hollow interior of the water supply pipe; and the suction member being located in the hollow interior of the water supply pipe configured to suction water stored in the water supply flow path. 
Oberst teaches, in the analogous art of plant cultivation, a body 17 (Figure 2) configured to have a cultivation chamber (space inside body) therein; and a water storage 63 (Figure 2) configured to be disposed in the body and store water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plant cultivating apparatus as disclosed by Waltel with the body configured to have a cultivation chamber therein; and the water storage configured to be disposed in the body and store water as taught by Oberst in order to control the environment of the plants (Column 4, lines 23-37).
Leeworthy teaches, in the analogous art of plant cultivation, a cultivation port 4 (Figure 6) that includes a water supply pipe 6 (Figures 5-9) which extends downward from a bottom surface of the cultivation port (Figures 6 and 7) and which has a hollow interior (Column 9, line 67- Column 10, line 5), and wherein a porous portion configured to filter foreign matters in water flowing into the hollow interior of the water supply pipe (Figure 2, Column 8, lines 8-15; mesh material 9 applied to interior of cylinder 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cultivation port as disclosed by Waltel with the water supply pipe and mesh material taught by Leeworthy in order to provide a separation between the water storage and plant media to contain the grow media in its location while still allowing for the transfer of water (Leeworthy: Col. 8 lines 8-15).
Whitaker teaches, in the analogous art of a plant grow container, a suction member being located in the hollow interior of a water supply pipe configured to suction water stored in the water supply flow path (Figure 1, Col. 5 lines 13-32; wick W, located in the hollow interior of well 17 supplying water from chamber S into plant medium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cultivation port as disclosed by Waltel with the suction member taught by Whitaker in order to provide a simple structure to effectively wick up water into the plant medium as wicking members are well known in the art.
Regarding claim 3, Waltel, Oberst, and Leeworthy teach the plant cultivating apparatus of claim 1 as stated above, and Leeworthy further teaches that the water supply pipe includes: at least one recessed portion 7 (Figures 6 and 7) which is disposed at one end portion of the water supply pipe and in which a portion of the water supply pipe is opened (Column 10, lines 24-26); and a porous portion 11 (Figure 8) which is disposed at one end portion of the water supply pipe and covers the hollow of the water supply pipe (Column 9, lines 61-62; Column 11, lines 1-3).
Regarding claim 7, Waltel as modified above teaches the plant cultivating apparatus of claim 6 as stated above. Waltel further discloses wherein the water channel includes: a first wall (See Annotated Figure 1 below; Reference A) defining one side surface of the water supply flow path; and a second wall (Annotated Figure 1; Reference B) defining the other side surface of the water supply flow path.
Waltel fails to disclose wherein a portion of a water supply pipe is located between the first wall and the second wall.
Leeworthy teaches, in the analogous art of plant cultivating a water supply pipe 6 (Figures 5-9) which extends downward from a bottom surface of a cultivation port 4 (Figures 6 and 7) into a water supply (Column 9, line 67- Column 10, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus as disclosed by Waltel with the water supply pipe as taught by Leeworthy in order to contain the medium and not let it enter the water supply (Column 9, lines 34-38); and since the water supply pipe sits below the cultivation port, part of the water supply pipe would be located between the first and second wall.
Regarding claim 8, Waltel as modified above teaches the plant cultivating apparatus of claim 7 as stated above. Waltel further discloses wherein the water channel includes a water supply pipe disposition unit 28 (Figure 1) which is [shaped so that] (See 112 Rejection) the first wall corresponds to one side of the water supply pipe the second wall corresponds to the other side of the water supply pipe (each wall A and B is in a bent shape corresponding to a side of the water supply pipe).
Regarding claim 9, Waltel as modified above teaches the plant cultivating apparatus of claim 8 as stated above. Waltel further discloses wherein the water supply flow path includes a plurality of flow paths (Figure 1, walls of References 28, 30, and 36; shows 4 of each) in which a portion of the water supply flow path branches (36 branches to 30), and wherein the plurality of flow paths are disposed to be spaced apart from each other (all are spaced evenly), the water supply pipe disposition unit is formed in each flow path (28 is connected to each path).
Regarding claim 10, Waltel as modified above teaches the plant cultivating apparatus of claim 1 as stated above. Waltel further discloses wherein the water supply flow path (Figure 1, References 28, 30, and 36) is recessed downward from the inner bottom surface of the water supply bed, and wherein the water supply flow path is further recessed downward than the water supply pipe (Column 2, lines 28-30; the pedestals sit on the bottom so the channel is further recessed than the water supply pipe).
Regarding claim 11, Waltel as modified above teaches the plant cultivating apparatus of claim 10 as stated above. Waltel further discloses wherein the water channel includes a water supply pipe disposition unit 28 (Figure 1) in which a portion of the water channel is further recessed so as to correspond to the water supply pipe (28 is further recessed than 36).
Regarding claim 12, Waltel as modified above teaches the plant cultivating apparatus of claim 1 as stated above. Waltel further discloses wherein the water supply bed includes an inflow portion 34 (Figure 1) that is connected to the water supply flow path 16, that is configured to receive water supplied from the water storage, and that protrudes from a portion of the water supply bed (walls of references 28 and 30 protrude from the water supply bed).
Regarding claim 18, Waltel as modified above teaches the plant cultivating apparatus of claim 1 as stated above. Waltel further discloses wherein the water supply bed includes an inflow portion 34 (Figure 1) that is connected to the water supply flow path 16, that is configured to receive water supplied from the water storage, and that is disposed within the water supply bed (inflow portion 34 is disposed on water supply bed). 
Regarding claim 19, Waltel as modified above teaches the plant cultivating apparatus of claim 1. The modified reference teaches the limitations of claim 1 and further Leeworthy teaches wherein the porous portion is disposed at a bottom end of the water supply pipe, the bottom end being configured to face the water supply bed (Figure 2, Column 8, lines 8-15; mesh material 9 applied to interior of cylinder 6).
Regarding claim 20, Waltel as modified above teaches the plant cultivating apparatus of claim 1. The modified reference teaches the limitations of claim 1 and further Whitaker teaches wherein the suction member extends to an upper end of the water supply pipe and is in contact with the medium (Figure 1, Col. 5 lines 13-32; wick W, located in the hollow interior of well 17 supplying water from chamber S into plant medium).
Regarding claim 21, Waltel as modified above teaches the plant cultivating apparatus of claim 1. Leeworthy teaches the porous portion is disposed at a bottom end of the water supply pipe (Figure 2, Column 8, lines 8-15; mesh material 9 applied to interior of cylinder 6). Whitaker teaches the suction member extends to an upper end of the water supply pipe (Figure 1, Col. 5 lines 13-32; wick W, located in the hollow interior of well 17 supplying water from chamber S into plant medium). Therefore, when combined Waltel as modified by Leeworthy and Whitaker teach wherein the suction member is disposed on the porous portion.
Claims 5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waltel (US 4,887,388) in view of Oberst (US 8,910,419), Leeworthy (US 10,555,464), and Whitaker (US 5046282 A) as applied to claim 1 above, and further in view of Spiro (US 2018/0325038).
Regarding claim 5, Waltel as modified above teaches the plant cultivating apparatus of claim 1 as stated above.
Waltel fails to disclose wherein the cultivation port further includes: a seed layer disposed above the medium and configured to support a seed of the plant; and a cover that covers a surface of the cultivation port.
Spiro teaches, in the analogous art of plant cultivation a seed layer 4 (Figure 5B) disposed above a medium 108 on which a plant 29 is configured to be placed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cultivation port as disclosed by Waltel with the seed layer disposed above a medium on which a plant is configured to be placed in order to grow plants in the cultivation port.
Leeworthy teaches, in the analogous art of plant cultivation a cultivation port 4 (Figure 6) that includes a water supply pipe 6 (Figures 5-9) which extends downward from a bottom surface of the cultivation port (Figures 6 and 7) and has a cover 12 (Figure 9) which covers one surface of the cultivation port (Column 8, lines 54-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cultivation port as disclosed by Waltel with the water supply pipe with a cover that covers one surface of the cultivation port as taught by Leeworthy in order to contain the medium and not let it enter the water supply (Column 9, lines 34-38).
Regarding claim 15, Waltel as modified above teaches the plant cultivating apparatus of claim 1 as stated above.
Oberst fails to disclose wherein the water storage includes: a main storage [configured to store] the water; and an auxiliary storage which is disposed above the main storage, into which a preset amount of water [is configured to] flow from the main storage, and [configured to] supply a preset amount of water to the water supply bed.
Spiro teaches, in the analogous art of plant cultivation, a water storage that includes: a main storage 7 (Figure 1A) configured to store water and an auxiliary storage 9 (Figure 1A) that is disposed above the main storage, that is configured to receive a preset amount of water from the main storage, and that is configured to supply a preset amount of water (Paragraph [0111], lines 36-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water storage as disclosed by Oberst with the main storage and auxiliary storage as taught by Spiro in order to ensure the plants have a specific amount of water to be watered at all times (Paragraph [0111], lines 36-42).
Regarding claim 16, Waltel as modified above teaches the plant cultivating apparatus of claim 15 as stated above. Spiro further discloses wherein the body includes: a pump 6 (Figure 1A) configured to supply the water stored in the main storage to the auxiliary storage (Paragraph [0111], lines 38-40).	
Regarding claim 17, Waltel as modified above teaches the plant cultivating apparatus of claim 16 as stated above. Spiro further discloses wherein the body further includes: a supply pipe 13 (Figure 1A) which is connected to the pump and is configured to supply water stored in the main storage into the auxiliary storage (Paragraph [0111], lines 5-6); and a recovery pipe 39 (Figure 1A) which is configured to, based on an excess amount of water being supplied to the auxiliary storage, collect and provide the excess water to the main storage (Paragraph [0111], lines 11-14).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Waltel (US 4,887,388) in view of Oberst (US 8,910,419), Leeworthy (US 10,555,464), and Whitaker (US 5046282 A) as applied to claims 12 above, and further in view of Moran et al. (2018/0125022).
Regarding claim 13, Waltel as modified above teaches the plant cultivating apparatus of claim 12 as stated above.
Waltel fails to disclose wherein the water supply flow path includes a plurality of sensors, and wherein the plurality of sensors includes: a first sensor disposed at the inflow portion configured to output a signal; and a second sensor disposed at one end portion of the water supply flow path away from the inflow portion and configured to receive the signal output from the first sensor.
Moran et al. teaches, in the analogous art of watering systems, a water supply flow path 110 (end of 110/ nozzle 112 into tank; Paragraph [0067], lines 6-9) including a plurality of sensors 111 (111a, 111b, and 11c; Figure 7b ), wherein the plurality of sensors include a first sensor 111a disposed at the inflow section configured to output a signal (Paragraph [0072], lines 19-22); and a second sensor 111c disposed at one end portion of the water supply flow path away from the inflow portion and configured to receive the signal output from the first sensor (Paragraph [0099], lines 14-18).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water supply flow path as disclosed by Waltel with the plurality of sensors as taught by Moran et al. in order to control when the water needs to be supplied or turned off (Paragraph [0099], lines 10-13 and 19-22)
Regarding claim 14, Waltel as modified above teaches the plant cultivating apparatus of claim 13 as stated above, Moran et al. further teaches wherein, the water supply flow path is configured to electrically connect the first sensor and the second sensor to each other through water supplied to the inflow portion, and wherein the second sensor is configured to receive the signal of the first sensor through the water supply flow path (Paragraph [0099], lines 14-18).
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
Applicant’s argument, on the bottom of Page 8 to Page 9 of the Remarks, that Waltel does not teach “a plurality of pedestals that extend downward from the bottom surface of the cultivation port and that spaced apart from each other, and wherein the water supply bed further includes a water channel that protrudes upward from an inner bottom surface of the water supply bed and that defines the water supply flow path, the water channel being disposed between the plurality of pedestals” is not found persuasive. Waltel’s stand-offs 26 clearly protrude downward from the bottom surface of the cultivation port and are spaced apart from each other, shown best in Figure 5 and Column 2, lines 28-30. The water supply bed of Waltel also includes a water channel protruding upward from the inner bottom surface of the water supply bed, shown best in Figure 1, the walls 28 and troughs 30 and 36 extend upwards from the bottom of the supple bed. Elements 28, 30, 36 together define a water supply path through which water flows through the supply bed, Col 2 line 67 – Col 3 line 14. When the pots 12 with stand-offs 26 extending from the bottom surface are disposed within the tray, the water flow path flows between the stand-offs 26. Therefore, teaching the present limitations of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holtkamp (US 5673511 A), Kirtz (US 7845114 B2), and Thomas (US 7020997 B1). The references listed relate to hydroponic grow trays/tables with insertable planters and fluid distribution systems, which directly relates to the present claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

 /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642